NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 17a0693n.06

                                       Case No. 17-3245

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                   FILED
                                                                             Dec 18, 2017
UNITED STATES OF AMERICA,                            )                   DEBORAH S. HUNT, Clerk
                                                     )
       Plaintiff-Appellee,                           )
                                                     )     ON APPEAL FROM THE UNITED
v.                                                   )     STATES DISTRICT COURT FOR
                                                     )     THE NORTHERN DISTRICT OF
DAMONE TYSON,                                        )     OHIO
                                                     )
       Defendant-Appellant.                          )


       BEFORE: NORRIS, ROGERS, and THAPAR, Circuit Judges.

       PER CURIAM. Damone Tyson filed his notice of appeal one day late. Because the

government has raised this issue, we must dismiss.

       On February 8, 2017, the district court entered a criminal judgment against Damone

Tyson. Since Tyson was incarcerated, he had until February 22 to mail his notice of appeal to

the court. See Fed. R. App. P. 4(b)(1) (criminal defendant must file notice of appeal within

fourteen days of the entry of the judgment being appealed), 4(c)(1)–(2) (providing that, where

certain requirements are met, inmate’s notice of appeal is deemed filed on date of mailing),

26 (setting out deadline-calculation rules). He did so on February 23. One day late.

       Although Rule 4(b) is not jurisdictional, “[w]e are required to dismiss late-filed criminal

appeals when the government has raised the issue.” United States v. Dominguez, 513 F. App’x

458, 463 (6th Cir. 2013) (citing United States v. Gaytan-Garza, 652 F.3d 680, 681 (6th Cir.
Case No. 17-3245
United States v. Tyson

2011) (per curiam)). Here, the government raised the untimeliness issue, Tyson’s notice of

appeal was indeed one day late, and Tyson has offered no response.

                                             ***

       This appeal is therefore DISMISSED.




                                             -2-